Atkinson, J.,
concurring specially. It is the law that a jury trying a defendant for murder has the right and power, in case they find him guilty, to recommend that he be punished by confinement in the penitentiary for life. On this subject, after discussing the statute prescribing the punishment for murder, and decisions of this court, it was said in Lucas v. State, 146 Ga. 315 (7), 326 (91 S. E. 72): “It.thus appears from the statute, and the decisions of this court applying it, that in all cases of conviction for murder, whether or not the jury would recommend a life imprisonment is within the discretion of the jury. They may do so with or without a reason, and they may decline to do so with or without a reason. They may do so as a matter of public policy, or out of mere sympathy for the prisoner, or they may decline to do so for reasons of public policy, or on account of absence of sympathy for the accused. The question of recommendation has nothing to do with the issue as to guilt or innocence of the accused. The granting of it in cases of conviction is mere matter of grace that comes after guilt is established." While recommendation to mercy is a matter of grace and comes after guilt is established, it is a matter of grave importance to the accused. On the trial of a defendant charged with murder the judge should clearly state to *309the jury that in the event they find the defendant guilty of murder they have the right and power in their discretion to recommend that he be punished by confinement in the penitentiary for life. The instructions to tlie jury dealt with in the first division of the opinion by implication charged the principle above stated. If more explicit instructions on the subject had been desired, there should have been an appropriate request to charge.